Citation Nr: 0331629	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a neck disorder.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel





INTRODUCTION

The appellant is a veteran who had active service from June 
1984 to June 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The appellant 
requested, and was scheduled for, a videoconference hearing.  
She canceled the request before the hearing was held, and 
requested that the claim be considered on the record.

Although the RO adjudicated the claim on the merits, the 
Board is required to determine whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The issue has 
been characterized accordingly.  The matter of entitlement to 
service connection for a neck injury based on de novo review 
will be addressed in a REMAND which follows this decision.  


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision declined to 
reopen a claim for service connection for a neck disorder, 
finding, essentially, that there was still no evidence the 
veteran had such disability.  

2.  Evidence received since the April 1999 RO decision is 
new, bears directly and substantially on whether the veteran 
has a current neck disorder, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and a claim of 
entitlement to service connection for a neck injury may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.  VA has not fully 
complied with the notice requirements of the VCAA, and those 
deficiencies are addressed in the REMAND that follows.  
However, the Board finds no reason to delay a decision 
regarding the reopening of the claim; such processing is more 
expedient, and the veteran is not prejudiced by the 
determination below.  

An April 1999 rating decision determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for a neck 
disorder as the evidence still did not show such disorder.  
The veteran was notified of this decision on April 13, 1999.  
She did not appeal it, and the April 1999 decision is final.  
38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001, and does not apply in the instant 
case as the petition to reopen here was filed in June 2001.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Medical evidence of record at the time of the April 1999 RO 
decision included: a VA examination dated December 16, 1998, 
a VA Neurological Examination dated June 16, 1998, a VA 
examination dated September 23, 1994 and service medical 
records from 1984 to 1994.  Those records did not show a 
chronic disability of the neck.  

Medical evidence added to the record since April 1999 
includes: VA treatment records from May 1998 to July 2002, a 
VA examination report dated November 20, 2001 and a VA 
examination report dated December 13, 1999.  VA treatment 
records in 2001 reflect that the veteran was found to have 
cervicalgia and paresthesia.  

The medical evidence received since April 1999 shows that 
neck disability, cervicalgia and paresthesia, has been 
diagnosed.  It shows something that was not previously shown, 
a medical diagnosis of current neck disability, and addresses 
a threshold requirement for establishing service connection.  
Thus, it is relevant and probative in the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  As it was 
not previously of record, it is new and material, warranting 
reopening of the claim.


ORDER

The claim of entitlement to service connection for a neck 
disorder is reopened


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in §3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the November 2002 VCAA letter advised the veteran that 
she had 30 days to provide additional information.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Furthermore, as nexus 
between current disability and findings in service is a 
medical question, a specialist's opinion is in order here to 
ascertain whether there indeed is a nexus between the 
veteran's current neck disorder and service.  Any outstanding 
pertinent records may have bearing on the opinion sought, and 
should be obtained.  The record appears to indicate that the 
veteran had C-Spine X-rays in January 2003.  Reports of these 
x-ray studies are not on file.  

Accordingly, the is REMANDED to the RO for the following:

1.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in 
accordance with the Federal Circuit 
decision in PVA, the guidelines of 
the Court in Quartuccio v. Principi, 
38 U.S.C.A. § § 5102, 5103, 5103A, 
and any other applicable legal 
precedent.  In particular, the RO 
should ensure that the veteran is 
advised specifically of what she 
needs to establish her claim for 
service connection, what the 
evidence shows, and of her and VA's 
respective responsibilities in 
claims development.  She should be 
afforded the requisite period of 
time to respond.

2.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of 
all health care providers who have 
treated her for neck problems since 
service, then obtain copies of all 
clinical records of such treatment 
which are not already in the claims 
folder.  (Specifically noted are 
reports of C-spine X-rays at St. 
Peters Hospital in January 2003.)  
The RO should update the record by 
obtaining any pertinent records of 
treatment the veteran received since 
her separation from service.  

3.	The RO should then arrange for a VA 
orthopedic examination to determine 
the nature and likely etiology of 
the veteran's neck disorder.  Any 
necessary studies or tests should be 
accomplished.  The claims folder 
must be reviewed by the examiner in 
connection with the examination.  
Based on a review of the file and 
examination of the veteran the 
examiner should specify the correct 
diagnosis for the veteran's current 
neck disability and express an 
opinion as to whether it is at least 
as likely as not that such 
disability had its onset during 
service, or is otherwise related to 
service, including to trauma 
sustained in a motor vehicle 
accident therein.  The examiner 
should explain the rationale for any 
opinion given.

4.	The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and her representative 
should be issued an appropriate 
Supplemental Statement of the Case 
and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  No action is 
required of the appellant until she 
is notified.


The purposes of this remand are to assist in the development 
of her claim, to provide adequate notice, and to satisfy due 
process considerations in keeping with the above-cited 
precedent decisions of the Court and the Federal Circuit.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



